Lee Ann Marie




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 27, 2014

                                      No. 04-14-00014-CV

                               Sherman Patrick Wayne MILLER,
                                          Appellant

                                                 v.

                                    Lee Ann Marie MILLER,
                                           Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 12-12-51753-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER
        The reporter’s record is due July 1, 2014. On June 19, 2014, the court reporter filed a
notification of late record stating she does not intend to prepare or file the record because
appellant has not paid or made arrangements to pay the reporter’s fee to prepare the record and
that appellant is not entitled to the record without paying the fee. See TEX. R. APP. P. 34.6(b),
35.3(b). The reporter also notes that appellant has not requested the record, and that counsel for
appellant has twice advised that she intends to dismiss the appeal.

         On May 22, 2014, appellant’s counsel telephoned this court and advised that she intended
to dismiss the appeal because the trial court had granted a motion for new trial. When no motion
to dismiss was forthcoming, this court attempted to contact appellant’s counsel by phone on
three separate occasions, leaving messages with regard to counsel’s intent with regard to the
continuation of the appeal. Counsel has failed to return this court’s calls and has not filed a
motion to dismiss the appeal. When we contacted the district clerk with regard to the existence
of any order granting a new trial, we were advised that although a motion for new trial had been
filed, there was no order on file granting the order.

        Accordingly, we order appellant to provide written proof to this court on or before
JULY 7, 2014 that either (1) the reporter’s fee has been paid or arrangements satisfactory to the
reporter have been made to pay the reporter’s fee or (2) appellant is entitled to the record without
prepayment of the reporter’s fee. See TEX. R. APP. P. 35.3(b). If appellant fails to respond
within the time provided, appellant’s brief will be due July 28, 2014, and the court will only
consider those issues or points raised in appellant=s brief that do not require a reporter=s record
for a decision. See TEX. R. APP. P. 37.3(c).

        We order the clerk of this court to serve a copy of this order on all counsel, the court
reporter, and the trial court.



                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court